ALD-219                                           NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1463
                                       ___________

                             SHAWN DOUGLAS LITTLE,
                                          Appellant
                                      v.

                            GREGORY J. HAMMOND;
                  37TH JUDICIAL DISTRICT OF PENNSYLVANIA
                       WARREN COUNTY COURTHOUSE;
                   EVA C. STROUP; ANDMORGAN C. THOMAS;
                               SHAWN M. ESTES
                     ____________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civil No. 16-cv-00107)
                   Magistrate Judge: Honorable Susan Paradise Baxter
                     ____________________________________

            Submitted for Possible Dismissal Due to a Jurisdictional Defect,
             Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B), or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 24, 2018

              Before: MCKEE, VANASKIE and SCIRICA, Circuit Judges

                             (Opinion filed: August 6, 2018)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Shawn Douglas Little appeals from the order of the United States

District Court for the Western District of Pennsylvania dismissing his civil action.

Little’s complaint contained allegations of conspiracy, illegal actions, constitutional

violations, and other wrongdoing relating to his criminal and child custody proceedings

in the Warren County Court of Common Pleas, the 37th Judicial District of Pennsylvania

(“the 37th Judicial District”). We will affirm.

       We briefly summarize Little’s complaint. The defendants include the 37th

Judicial District and Judge Gregory J. Hammond. Judge Hammond presided over several

of Little’s criminal proceedings. According to Little, Judge Hammond was displeased by

Little’s acquittal in one case, leading to retaliation against Little and civil liberties

deprivations. As an example, Little stated that, at a hearing on post-sentence motions,

Judge Hammond entered a sentencing condition that he have no contact with his children,

evidencing gender-based discrimination in favor of Little’s former wife, Eva Stroup.

Little also named Stroup as a defendant, because the prosecution argued for the

sentencing condition upon Stroup’s request. Little also named as a defendant Shawn M.

Estes, the presiding hearing officer in the child custody dispute, who allegedly altered or

omitted hearing testimony from a transcript when issuing his case report in order to

deprive Little of his constitutional rights. As for the 37th Judicial District, Little asserted

that it allowed the constitutional violations to occur. Lastly, Little included among the

defendants Andmoragan Thomas, who was Judge Hammond’s law clerk during Little’s


                                                2
criminal proceedings; Thomas later began employment with the law firm representing

Judge Hammond, and she also became Stroup’s attorney in the child custody dispute.

       Little alleged that the defendants acted in concert and were responsible for loss of

liberty, libel and discrimination, due process and equal protection violations, and

“vindictive persecution/prosecution.” (Complaint ¶III.) As relief, Little sought a cease

and desist order, change of venue of his state court proceedings to a court outside of

Warren County, sanctions imposed on the defendants, and damages.

       All of the defendants filed motions to dismiss, and Little filed responses to each

motion. The parties consented to proceed before a Magistrate Judge under 28 U.S.C.

§ 636(c)(1). The Magistrate Judge granted the motions to dismiss and dismissed all of

Little’s claims. The Magistrate Judge concluded that Judge Hammond, Hearing Officer

Estes, and the 37th Judicial District were entitled to judicial immunity, and that Thomas

was entitled to quasi-judicial immunity for actions taken during her employment as Judge

Hammond’s law clerk. Concerning Stroup and Thomas, the Magistrate Judge concluded

that Little’s claims failed because they are not state actors for purposes of liability under

42 U.S.C. § 1983, and because the allegations were insufficient to state a claim for relief.

This appeal followed.

       First, we consider the question of our appellate jurisdiction. Initially, it appeared

that Little’s notice of appeal was untimely, as it was filed beyond the time allowed under

Federal Rule of Appellate Procedure 4(a)(1)(A). Because Little’s notice of appeal

contained allegations and exhibits germane to the question of timeliness, we held this
                                              3
appeal in abeyance and remanded the matter to the District Court for determination

whether cause existed to extend or reopen the time for filing a notice of appeal pursuant

to Rule 4(a)(5) or Rule 4(a)(6) of the Federal Rules of Appellate Procedure. Following

an evidentiary hearing and consideration of supplementary record materials submitted by

Little, the Magistrate Judge granted relief under Rule 4(a)(5). In light of this ruling, the

timing of Little’s notice of appeal no longer presents a jurisdictional hurdle.

       We have appellate jurisdiction pursuant to 28 US.C. § 1291. We exercise plenary

review over the District Court’s dismissal order. See Nami v. Fauver, 82 F.3d 63, 65 (3d

Cir. 1996). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)).

       Upon review, we conclude that the District Court’s dismissal of the complaint was

appropriate. It is well-settled that a judge is immune from suit for monetary damages

arising from judicial acts, unless those actions are “taken in the complete absence of all

jurisdiction.” Mireles v. Waco, 502 U.S 9, 12 (1991). “A judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in excess

of his authority.” Stump v. Sparkman, 435 U.S. 349, 356 (1978). Little’s complaint

concerns Judge Hammond’s actions while engaging in judicial actions as a state court

judge, and Judge Hammond is immune from suit. Indeed, Little conceded this point in

his response in opposition to Thomas’s motion to dismiss. (See Response, Docket #42 at
                                               4
3.) To the extent that Little’s complaint sought injunctive relief, such relief is foreclosed

by the text of § 1983. See 42 U.S.C. § 1983; Azubuko v. Royal, 443 F.3d 302, 303-04

(3d Cir. 2006) (per curiam) (explaining that “injunctive relief shall not be granted” in a

§ 1983 action against a state or federal judicial officer “for an act or omission taken in

such officer’s judicial capacity. . . unless a declaratory decree was violated or declaratory

relief was unavailable”). Also, we agree that Thomas is entitled to immunity for actions

taken in her capacity as Judge Hammond’s law clerk, see, e.g., Gollomp v. Spitzer,

568 F.3d 355, 365 (2d Cir. 2009), and that Estes has immunity for actions taken while

conducting proceedings as a hearing officer assigned to Little and Stroup’s child custody

case, see Hughes v. Long, 242 F.3d 121, 126 (3d Cir. 2001); Gallas v. Supreme Court of

Pennsylvania, 211 F.3d 760, 772-73 (3d Cir. 2000).

       We conclude that dismissal of the complaint as to the 37th Judicial District was

appropriate, but for different reasons. Absent a state’s consent, the Eleventh Amendment

generally bars a civil rights suit in federal court that names the state as a defendant;

Pennsylvania specifically has withheld consent pursuant to 42 Pa. Cons. Stat. Ann.

§ 8521(b). See Laskaris v. Thornburgh, 661 F.2d 23, 25 (3d Cir. 1981). As argued by

the 37th Judicial District, Pennsylvania’s judicial districts are entitled to Eleventh

Amendment immunity. See Haybarger v. Lawrence Cty. Adult Prob. & Parole, 551 F.3d
193, 198 (3d Cir. 2008); Benn v. First Judicial Dist. of Pa., 426 F.3d. 233, 240-41 (3d

Cir. 2005) (recognizing that Pennsylvania judicial districts are state entities). Moreover,


                                              5
the 37th Judicial District is not a “person” subject to suit under § 1983. See Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 69 (1989).

       We now turn to the remaining allegations concerning Thomas and Stroup. Little

did not contend that they are state actors for purposes of § 1983 liability. Rather, Little

alleged that they acted under color of state law by virtue of a conspiracy with the state

court defendants. Although a private party who conspires with a state official to act in

violation of another’s constitutional rights can be liable under § 1983, proof of the

conspiracy is required to show that the private party acted under color of state law.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970). We agree with the Magistrate

Judge’s conclusion that Little’s complaint did not present a sufficient factual basis for a

civil rights conspiracy claim concerning Thomas or Stroup. In support of his allegation

that Thomas and Stroup acted in concert with Judge Hammond, Little cited Thomas’s

employment history with Judge Hammond, her attorney-client relationship with Stroup,

and her employment with the same law firm that represents Judge Hammond. Little’s

description of the Thomas’s and Stroup’s actions does not support an inference that they

had formed a conspiratorial agreement with Judge Hammond, which is required to

properly plead the existence of an unconstitutional conspiracy. See Great W. Mining &

Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 178 (3d Cir. 2010). As alleged in his

pleadings, Little’s conspiracy claim appears to stem from his suspicions arising from

Thomas’s employment history. However, speculations do not suffice for pleading the

existence of a conspiracy between a private party and a judge, even when a “strong
                                              6
appearance of impropriety” is suggested. See id. at 178-79 (distinguishing Dennis v.

Sparks, 449 U.S. 24 (1980), noting the absence of allegations of specific conduct by the

private parties that caused the judges to enter into a conspiracy).

       Furthermore, we note that Little alleged that “the defendants” engaged in a cover-

up concerning what transpired at the hearing before Hearing Officer Estes, for which the

record of proceedings was lost or destroyed. (Mem. In Support of Complaint,

unnumbered p.13.) Aside from stating that “the defendants” notified the presiding judge

that the recording was unavailable, Little does not allege any specific conduct by Thomas

or Stroup to support an inference that they formed a conspiratorial agreement with Estes

or another judicial defendant. See Dennis, 449 U.S. at 28 (“merely resorting to the courts

and being on the winning side of a lawsuit does not make a party a co-conspirator or a

joint actor with the judge”).

       Because no substantial question is presented in this appeal, we will affirm the

judgment entered in the District Court. See Third Circuit LAR 27.4; I.O.P. 10.6.




                                              7